In a letter received November 27, 2000, to the Clerk of the Appellate Courts, respondent Darrell D. Meyer, of Emporia, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. Annot. 246).
At the time the respondent surrendered his license, a case for hearing was pending before the Supreme Court in which a hearing panel had found the respondent to have not provided competent representation, and to have exhibited a lack of diligence; made false statements to a court; engaged in conduct involving dishonesty, fraud, deceit, and misrepresentation; engaged in conduct prejudicial to the administration of justice; engaged in conduct that adversely reflected on the respondent’s fitness to practice law; and failed to file an answer to the formal complaint. The hearing panel recommended that the respondent be disbarred.
A complaint filed with the Disciplinary Administrator’s office was also pending at the time the respondent surrendered his license. The complaint alleges that the respondent failed to safekeep client property, was not diligent in representing a client, misappropriated client funds, and engaged in conduct involving dishonesty or misrepresentation, as well as engaged in conduct that adversely reflected on the respondent’s fitness to practice law.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Darrell D. Meyer be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Darrell D. Meyer from the roll of attorneys licensed to practice law in Kansas.
*161Dated this 5th day of December, 2000.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).